914 F.2d 247Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Hilton Lawrence BROWN, Petitioner-Appellant,v.ADMINISTRATIVE LAW JUDGE, Respondent-Appellee.
No. 90-7085.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 18, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge.  (C/A No. 87-1208-JH)
Hilton Lawrence Brown, appellant pro se.
D.Md.
DISMISSED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Hilton Lawrence Brown appeals from a district court order entered May 26, 1987.  Brown v. Administrative Judge, CA-87-1208-JH (D.Md. Dec. 14, 1987).  This Court affirmed that order on April 5, 1988.  See Brown v. Administrative Law Judge, No. 87-6587 (4th Cir.  Apr. 5, 1988) (unpublished).  We therefore lack jurisdiction to consider this second appeal.  Accordingly, we deny Brown's motion to appoint counsel, deny a certificate of probable cause to appeal, and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.